                  Case 21-10142-RAM               Doc 21      Filed 03/05/21         Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

IN RE: Isabel Fernandez                                                                          Case# 21-10142-RAM

              TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.

_Objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
    Ch 7 is                     may increase as documents not provided D Tax refund D Valuations D Other
_Good faith payment to unsecured creditors
___ Income understated per debtor's stubs$-·---- taxes$               co-debtor stubs$ ____ taxes$ ___ _
___ Proofofhousehold size (government ID w/ address) and income of all adults disclosed on Sch J and CM!
_Spouse's pay advices
_Schedule J Expenses objectionable: D Provide Proof line                           D Line _ _ _ _ _ __
           D Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
_Expenses: documentation/calculation: CM! line _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                     -------------
-Plan does not pay debtor's calculation of disposable income CMI/DI _________ x 60 = $______ _
  D Pending income/expenses issues D Trustee believes D/I is understated (estimated D/I $_______ )
D Feasibility or L1 plan payments reduce month ___ or D balloon payment
_Plan does not conform to Applicable Commitment Period < 36 months< 60 months
  Info on transfer SOFA _____ undisclosed                      D provide Tolling Agreement(s)




                                                                                ~an includes      100% Language

On or before 5 pm on    IAR 2 6             , all documents/explanations with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE: The debtor or debtor's attorney must appear at the confirmation
hearing even i(they agree to the recommendation. The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments. Attorneys must upload all documents to Trustee through 13Documents.com.

THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAI(
TOAN ATTORNEY BEFORE 2PMONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES.
         I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
 Submitted by
NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                           Case 21-10142-RAM                     Doc 21         Filed 03/05/21         Page 2 of 2



 RE: Isabel Fernandez                                                                                         Case# 21-10142 RAM
        TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
      The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                             documents and thus objects as follows: Reviewed documents received prior to: 2/8/21
./ Tax returns: 2019-2020                                   Corporate Tax Returns:
f'    PliVtu t1'5/35 Cdld • Lcg!Mc/!'5111eetaetcd         ./ LF 90                  ./ LF 67         LF 10
      Plan does not fund properly
      Calculation errors      Missing months/amounts                  Inconsistent terms     Plan form completed incorrectly
      Attorney fee itemization or Fee Application needed (see court guideline 6)
./     2016(B), SOFA #16 and Plan do not match                        ./   Missing Attorney's Declaration & 341 Written Quest.
      Other provisions:       IVL                      100%           Lawsuit      Gambling       MMM
      Reaffirm, redeem or surrender Sch D or G creditor:
      MMM Motion not filed               Valuation motion not filed                        Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
./ Creditor paid through the Plan has not filed a POC: PHH Mtg
./ Object or Conform to Proof of Claim:               Miami-Dade County             Tax Certificate (DE#           Dept of Revenue
          IRS                        ./ CL#4 PHH Mtg (Arrears under paid)
./    OTHER PLAN ISSUES: Amend plan to correct discrepancy with box selection and section VIII




;t Real Estate fle:P;f e11el PaysfK @sx11ote15 Iset
./ Non-Homestead Information Sheet: Cemetery Lot
      Vehicles FMV (NADA/Carmax), Reg and Payoff:
      Other:
v/    Bank Account Statements       +'    3 iiiOIHllS plC pctit!Jll     #6780 (I 0/9-12/8)



      Copy of check(s) and/or explanation:
      Explanation ofwithdrawal(s):
      401 K/Retirement/Pension                             Annuity                             Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
     Wage deduction order or Motion to waive
      BDQ & attachments                            Profit/loss         Balance Sheet
     Business Bank statements and checks               3 months pre-petition



./ Affidavit of support
     Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
  missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
     341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                   attorney or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
      Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION HEARING TO AVOID DISMISSAL*
